Exhibit 10.2




AMENDMENT 2009-2
to the
MARLIN BUSINESS SERVICES CORP.
2003 EQUITY COMPENSATION PLAN, AS AMENDED




WHEREAS, the Marlin Business Services Corp. (the “Corporation”) maintains the
Marlin Business Services Corp. 2003 Equity Compensation Plan, as amended (the
“Plan”), for the benefit of eligible employees of the Corporation and its
subsidiaries, non-employee directors, consultants and advisors;


WHEREAS, since the adoption of the Plan, shares of the Corporation’s common
stock, par value $0.01 per share, have been issued to eligible participants
consistent with the terms and conditions of the Plan;


WHEREAS, a number of stock options granted under the Plan currently have an
exercise price per share that exceeds the current fair market value of a share
of common stock of the Corporation; and


WHEREAS, the Board of Directors of the Corporation desires to amend the Plan,
subject to shareholder approval of the Company’s shareholders, to allow a
one-time stock option exchange program for employees of the Corporation.


NOW, THEREFORE, in accordance with the foregoing, effective upon approval by the
Corporation’s shareholders at the 2009 Annual Meeting, the Plan is hereby
amended as follows:


1.  A new Section 19(f) is hereby added to the Plan to read in its entirety as
follows:
 
“(f)  One-Time Option Exchange.  Notwithstanding any other provision of the Plan
to the contrary, upon approval of the Company’s shareholders at its 2009 Annual
Meeting of shareholders, the Board may provide for, and the Company may
implement, a one-time-only option exchange offer for the Company’s and its
subsidiaries’ Employees, including Employees who are officers or members of the
Board, pursuant to which certain outstanding Options to purchase shares of
Company Stock could, at the election of the Grantee, be tendered to the Company
for cancellation in exchange for the issuance of a new Option that will
represent the ability to purchase, with a lower exercise price, a lesser number
of shares of Company Stock as compared to the cancelled Options, provided that
such one-time-only option exchange offer is commenced within six months
following the date of such shareholder approval.”


2. In all respects not amended, the Plan is hereby ratified and confirmed.
 


IN WITNESS WHEREOF, to record the adoption of this Amendment 2009-2 to the Plan,
the Corporation has caused the execution of this instrument on this 28th day of
October, 2009.


Attest:                                                                                     MARLIN
BUSINESS SERVICES CORP.




________________                                                           By:
______________________
Title:

